DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 8,812,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent No. 8,812,561 recites the method as recited in claim 1 of this instant application.  
Instant application
US Patent No. 8,812,561
1. A method comprising:
in connection with a target content object rendered by a client computing device: 
identifying a slide object having content associated with but distinct from the target content object, the slide object defining an anchor point definition identifying an anchor point within the target content object;
identifying, in a representation of the target content object, at least one anchor point corresponding to the slide object, based on the anchor point definition; and
rendering, at the client computing device, the slide object as an overlay to the target content object, the slide object being rendered relative to the target content object at a position proximal to the identified anchor point.

1.  A method comprising: 
in connection with a target content object rendered by a client application of a client computing device comprising at least one processor: 
identifying one or more slide objects associated with but distinct from the target content object, the one or more slide objects defining a set of anchor point definitions in the target content object;  
identifying one or more anchor points, positional parameters and users' access control information corresponding to the one or more slide objects in a representation of the target content object based on the set of anchor point definitions, wherein identifying positional parameters comprising querying the client application for one or more positional coordinates associated with the one or more anchor points;  
accessing content corresponding to the one or more slide objects;  and 
rendering at the client computing device the content of the one or more slide objects as an overlay to the target content object proximal to the identified anchor points according to the positional parameters and users' access control information. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 recites “A method comprising”. The claim recites a series of steps and therefore is a process. 
Step 2A Prong One: Claim 1 recites the limitations “identifying” and “identifying” which specifically recite “in connection with a target content object rendered by a client computing device: identifying a slide object having content associated with but distinct from the target content object, the slide object defining an anchor point definition identifying an anchor point within the target content object;” and “identifying, in a representation of the target content object, at least one anchor point corresponding to the slide object, based on the anchor point definition;” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “client computing device”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “identifying” and “identifying” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing a note about a document then deciding where to put it on the document.
Furthermore, the claim recites the limitation “rendering” which specifically recite “rendering, at the client computing device, the slide object as an overlay to the target content object, the slide object being rendered relative to the target content object at a position proximal to the identified anchor point.” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “client computing device”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “rendering” in the context of this claim encompasses a user mentally, and with the aid of pen and paper sticking the note about the document on the top of the document.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
Step 2A Prong Two: The judicial exception is not integrated into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “client computing device” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Dozier et al (U.S. Patent Number 5,870,552, hereafter referred to as “Dozier”).
As per claim 1, Dozier teaches a method comprising: 
in connection with a target content object rendered by a client computing device (column 3, lines 50-67: discussing about the processes of accessing, editing, and storing may be performed using a seamless user interface on the client computer): 
identifying a slide object having content associated with but distinct from the target content object, the slide object defining an anchor point definition identifying an anchor point within the target content object (column 14, lines 18-62 and Figure 8a: discussing about NaviLinks window 124 (slide object) corresponds to item 122 (anchor point) displays list 126 of suggested anchor items, such as the recipe author's name (Carey Schnell-Wright));
identifying, in a representation of the target content object, at least one anchor point corresponding to the slide object, based on the anchor point definition (column 14, lines 18-62 and Figure 8a: discussing about the highlighted entry in list 126 in NaviLinks window 124 corresponds to item 122 (anchor point) in the recipe document (target content object)); and
rendering, at the client computing device, the slide object as an overlay to the target content object, the slide object being rendered relative to the target content object at a position proximal to the identified anchor point (column 14, lines 18-62 and Figure 8b: discussing about NaviLinks window 124 (slide object) is thus shown overlapping on document editing window 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D'Amico (US 20040205541 A1) discloses that the invention provides a file suitable for processing by a web browser executing on a computer having a display. The file includes a first set of data causing the browser to render on the display a fixed representation of a document by implementing a document object model. The document object model has one or more methods to manipulate HTML. The file also has a second set of data donating to the web browser an annotation functionality permitting a user to annotate the fixed representation of the document ([0011]).
Fagioli (US 6710790 B1) discloses that FIG. 4 illustrates the host computer display having four open windows and showing a rectangle corresponding to the position of a movable viewport rectangle designating an area to be presented in the display window of the remote computer display (column 9 lines 21-25).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

November 4, 2022